Argued October 6, 1937.
Under our rule where judgment n. o. v. is requested, the testimony must be viewed in a light most advantageous to plaintiff and he must be given the benefit of every inference reasonably deduced from the evidence with its conflicts resolved in his favor. The evidence shows that appellee started his automobile across a thirty-six foot cartway when appellant's street car was at rest two hundred feet away. He reached a space between the two tracks when the car was one hundred twenty-five feet away. His car was struck in the rear just as he was leaving the path of the street car. We could not hold appellee guilty of contributory negligence as a matter of law; the statement of facts clearly show this case was for the jury.
Judgment affirmed.